✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 Eastern                                               DISTRICT OF                                     Tennessee


                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                                   Jackson                                                                             Case Number: 2:20-CR-65

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Cynthia Richardson Wyrick                                          Kateri Dahl                                               J. Russell Pryor
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 10/13/2020                                                         Jill Zobel                                                Jason Keeton
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  W                                                                 Officer Jeff Legault

   1                 10/13/2020              x            x         Picture of Gun

   2                                         x            x         Flash Drive of body cam footage.




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

         Case 2:20-cr-00065-JRG-CRW Document 31 Filed 10/14/20 Page 1 of 1 PageID #: 69
